~ fV\ l
Gt I            I
                          INTHEUNITEDSTATESDISTRICTCOURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RUKIA DRAME,
      Plaintiff,

           v.                                           CIVIL ACTION NO. 19-CV-4798

 CAPITAL COLLECTION SERVICE,
      Defendant.

                                          MEMORANDUM
                                                                                   at/
 RUFE, J.                                                              OCTOBER           , 2019

           This matter comes before the Court by way of a Complaint (ECF No. 2) lodged by

 Plaintiff Rukia Drame, proceedingpro se. Also before the Court is Drame's Motion to Proceed

 In Forma Pauperis (ECF No. 1). Because it appears that Drame is unable to afford to pay the

 filing fee, the Court will grant her leave to proceed informa pauperis. For the following reasons,

 the Complaint will be dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

 I.        FACTS 1

           Drame instituted this civil action against Defendant Capital Collection Service seeking to

 bring claims under the Fair Debt Collection Practices Act ("FDCPA") and the Fair Credit

 Reporting Act ("FCRA"). (ECF No. 2 at 2.)2 Although the factual allegations of Drame's

 Complaint are sparse, it appears Drame is alleging that Capital Collection Services is a debt

 collector which attempted to collect a debt from Drame. (Id. at 5.) However, Drame does not set

 forth any details regarding: (1) the nature or amount of the debt at issue; (2) whether she disputed

 the debt; or (3) the date and time of any communications from Capital Collection Service.



 1
      The facts set forth in this Memorandum are taken from Drame's Complaint (ECF So. 2).
 2    The Court adopts the pagination supplied by the CM/ECF docketing system.
       Rather,.Drame alleges, in broad, conclusory terms, that Capital Collection Service
                 '
violated the FDCP A and the FCRA by: ( 1) communicating and reporting false and inaccurate

information to the three major credit bureaus; (2) harassing Drame by mail and by phone in

attempting to collect the debt; (3) falsely representing the character, amount, and legal status of

the charged off debt; (4) threatening Drame with legal action in attempting to collect the debt;

and (5) utilizing false, deceptive, and misleading representations in attempting to collect the.,deb\
                                                                                               I
                                                                                               t
and obtain information from Drame. (Id.) Drame also alleges that Capital Collection Service

invaded her privacy by calling Drame, leaving telephone messages, and sending her letters, all of

which she alleges threatened legal action. (Id. at 6.) Drame further asserts that all three major

credit agencies "conducted their own investigation[s]" and found that Capital Collection Service

"had in fact been reporting false and inaccurate information[.]" (Id.) Despite this finding,

Capital Collection Service allegedly continued to harass Drame through the mail. (Id.) Drame

seeks damages "in excess of[$]500,000" for "injury to [her] reputation, invasion of privacy,

damage to [her] credit, out-of-pocket expenses, emotional and mental pain and anguish,

embarrassment, [and] humiliation[.]" (Id.)

II.    STANDARD OF REVIEW

       The Court will grant Drame leave to proceed in forma pauperis because it appears that

she is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it fails to state

a claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure l 2(b )( 6 ),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a



                                                 2
claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662,678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Drame is proceeding pro se,

the Court construes her allegations liberally. Higgs v. Att 'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

         Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil

Procedure 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to Rule 8,

a pleading must contain a short and plain statement showing that the plaintiff is entitled to relief.

See Travaline v. US. Supreme Court, 424 F. App'x 78, 79 (3d Cir. 2011). The Third Circuit

recently explained that in determining whether a pleading meets Rule 8's "plain" statement

requirement, the Court should "ask whether, liberally construed, a pleading 'identifies discrete

defendants and the actions taken by these defendants' in regard to the plaintiffs claims."

Garrett, 938 F.3d at 93 (citation omitted). A pleading may still satisfy the "plain" statement

requirement "even if it is vague, repetitious, or contains extraneous information" and "even if it

does not include every name, date, and location of the incidents at issue." Id. at 93-94. The

important consideration for the Court is whether, "a prose complaint's language ... presents

cognizable legal claims to which a defendant can respond on the merits." Id. at 94.

         However, "a pleading that is so 'vague or ambiguous' that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8." Id. at 93,· see also Fabian v. St. Mary ·s

Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) ("Federal

Rule of Civil Procedure 8 requires that pleadings provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.") (quotations omitted). Dismissals under Rule 8 are '"reserved

for those cases in which the complaint so confused, ambiguous, vague, or otherwise



                                                  3
unintelligible that its true substance, if any, is well disguised."' Garrett, 938 F.3d at 94 (quoting

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)).

III.   DISCUSSION

       It appears Drame is seeking to bring claims under both the FDCP A and the FCRA. The

Court will address each in turn. The FDCP A prohibits debt collectors from making false,

deceptive, or misleading representations to collect a debt. See 15 U.S.C. § 1692(e). "A claim

under the FDCPA 'may be brought ... within one year from the date on which the violation

occurs.'" Glover v. F.D./.C., 698 F.3d 139, 148 (3d Cir. 2012) (quoting 15 U.S.C. § 1692k(d)).

In the context of FDCPA claims, "communications from lenders to debtors [are analyzed] from

the perspective of the 'least sophisticated debtor."' Lesher v. Law Offices Of Mitchell N. Kay,

PC, 650 F.3d 993, 997 (3d Cir. 2011). The purpose of that standard is "to ensure that the

FDCPA protects all consumers, the gullible as well as the shrewd." Wilson v. Quadramed Corp.,

225 F.3d 350,354 (3d Cir. 2000) (quoting United States v. Nat'/ Fin. Servs., 98 F.3d 131, 136

(4th Cir. 1996)). However, "although this standard protects naive consumers, it also 'prevents

liability for bizarre or idiosyncratic interpretations of collection notices by preserving a quotient

of reasonableness and presuming a basic level of understanding and willingness to read

with care."' Id. at 354-55 (quoting Nat'/ Fin. Servs., 98 F.3d at 136).

       With respect to the FCRA, the statute was enacted "to ensure fair and accurate credit

reporting, promote efficiency in the banking system, and protect consumer privacy." Safeco Ins.

Co. of Am. v. Burr, 551 U.S. 47, 52 (2007); see also SimmsParris v. Countrywide Fin. Corp., 652

F.3d 355,357 (3d Cir. 2011) (noting that the FCRA is intended "to protect consumers from the

transmission of inaccurate information about them, and to establish credit reporting practices that

utilize accurate, relevant and current information in a confidential and responsible manner"



                                                  4
(quoting Cortez v. Trans Union, LLC, 617 F.3d 688, 706 (3d Cir. 2010))). To state a claim under

the FCRA against a furnisher of credit information, as opposed to the credit reporting agency

itself, a plaintiff must allege that "[ s ]he filed a notice of dispute with a consumer reporting

agency; the consumer reporting agency notified the furnisher of information of the dispute; and

the furnisher of information failed to investigate and modify the inaccurate information." Harris

v. Pa. Higher Educ. Assistance Agency/Am. Educ. Servs., No. 16-693, 2016 WL 3473347, at *6

(E.D. Pa. June 24, 2016); see also 15 U.S.C. §§ 1681s-2(b), 1681n & § 16810.

       Although it appears that Drame is seeking to bring claims under these statutes, the

Complaint does not sufficiently describe what action (or inaction) Capital Collection Service

took that would form the basis for a cause of action under either the FDCP A or the FCRA.

Without more specific facts regarding: (1) the nature of the debt; (2) the amount of the debt; (3)

the dates and times Drame was contacted by Defendant regarding the debt; and (4) the method

and content of those communications, among other information, Drame has not stated a plausible

claim for relief under the FDCP A. The same is true with respect to her claim under the FCRA.

All of Drame's allegations regarding Capital Collection Service's purported refusal to remove

false information from her credit report with the three major credit bureaus are general and

conclusory. She does not identify the accounts at issue, nor does she sufficiently allege any

details regarding the nature of the false and inaccurate information, the filing of the required

notice of dispute, or Defendant's failure to investigate and modify the information. Her

allegations essentially repeat the language of the FCRA itself, but do not adequately state a

plausible claim for relief as pled. Moreover, the Complaint also does not comply with the

requirements of Rule 8 because it does not provide enough information to put Capital Collection

Service on sufficient notice to prepare a defense, nor does the Complaint adequately inform the



                                                   5
Court of the issues that need to be determined in this matter. Accordingly, the Court will dismiss

the Complaint. However, Drame will be granted given leave to file an amended complaint

within thirty (30) days of the date of this Memorandum and its accompanying Order. Any

amended complaint should clearly describe the factual basis for Drame's claims against Capital

Collection Service.

III.   CONCLUSION

       For the foregoing reasons, the Court will grant Drame leave to proceed in forma pauperis

and dismiss her Complaint without prejudice pursuant to 28 U.S.C. § 19I5(e)(2)(B)(ii) for failure

to state a claim. However, Drame will be given leave to file an amended complaint in the event

she can state a claim against Capital Collection Service. An appropriate Order follows.



       \o\dG\,q ~  ··'\~ r   -

        ij\'~




                                                6
